DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,157,736. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as shown in the following comparison.

Examined Application Claim(s)
Patent Reference Claim(s)
1. A system comprising: 
 	an aerial vehicle comprising: 
 	a first camera comprising a first sensor; 
 	











    a second camera comprising a second sensor; 
 	

    an incident light sensor disposed distal from the first camera and the second camera, wherein the incident light sensor is configured to capture incident light data; and 
 	a processor having addressable memory in communication with the first camera, the second camera, and the incident light sensor, wherein the processor is configured to: 
 	capture at least one image of vegetation from the first camera; 
 	capture at least one image of vegetation from the second camera; 
 	provide red, green, and near-infrared (NIR) color channels from the captured image from the first camera; 
 	determine at least one vegetative index based on the provided red, green, and NIR color channels; and 
 	calibrate the captured image of vegetation from the first camera and the captured image of vegetation from the second camera based on the determined at least one vegetative index and the captured incident light data.  

1. A system comprising: 
    an aerial vehicle comprising: 
    a first camera comprising a first sensor having at least red, green, and blue color channels, wherein the blue color channel is sensitive to near-infrared (NIR) wavelengths; 
     a first optical filter disposed in front of the first sensor, wherein the first optical filter is configured to block wavelengths below green, between red and NIR, and longer wavelength NIR; 
    a second camera comprising a second sensor having at least red, green, and blue color channels; 
    an incident light sensor disposed distal from the first camera and the second camera, wherein the incident light sensor is configured to capture incident light data; and 
    a processor having addressable memory in communication with the first camera, the second camera, and the incident light sensor, wherein the processor is configured to: 
    capture at least one image of vegetation from the first camera; 
    capture at least one image of vegetation from the second camera; 
    provide red, green, and NIR color channels from the captured image from the first camera; 
    determine at least one vegetative index based on the provided red, green, and NIR color channels; and 
    calibrate the captured image of vegetation from the first camera and the captured image of vegetation from the second camera based on the determined at least one vegetative index and the captured incident light data.


	Correction is required. 



Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Publication No. US 2018/0307906) and further in views of Douglass et al. (Publication No. US 2012/0155714) and Poling et al. (Patent No. US 9,945,828).
 	Regarding claim 1. Nelson teaches a system (Nelson, the Abstract), comprising: 
 	an aerial vehicle (Nelson, pp [2]), comprising: 
 	a first camera comprising a first sensor (Nelson, Figure 2, pp [14]-[15]); 
 	a second camera comprising a second sensor (Nelson, Figure 2, pp [14]-[15]);  
 	a processor having addressable memory in communication with the first camera, the second camera, wherein the processor is configured to: 
 	capture at least one image of vegetation from the first camera (Nelson, Figure 2, pp [14]-[15]); 
 	capture at least one image of vegetation from the second camera (Nelson, Figure 2, pp [14]-[15]); 
 	provide red, green, and near-infrared (NIR) color channels from the captured image from the first camera (Nelson, Figure 2, pp [14]-[15]);  
 	determine at least one vegetative index based on the provided red, green, and NIR color channels (Nelson, pp [28]-[33]).
 	Nelson does not teach “an incident light sensor” or “calibrate the captured image of vegetation from the first camera and the captured image of vegetation from the second camera based on the determined at least one vegetative index and the captured incident light data.”
  	Douglass teaches “calibrate the captured image of vegetation from the first camera and the captured image of vegetation from the second camera based on the determined at least one vegetative index.” (Douglass, pp [61]-[62], [73]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating teachings of Douglass, methods of and systems for producing vegetation information for an area of interest using at least two comparison index values. The comparison index values can be generated based on specific reflectivity characteristics of vegetation relative to non-vegetation. The optical system is configured to take image data of the interest vegetation areas and to process the image data by calibration and correction in order to guarantee the fidelity of the image colors thus providing the best reliable image data for future references and treatments as needed. 
	Nelson, as modified by Douglass does not teach “an incident light sensor”. 
 	Poling teaches  “an incident light sensor” (Poling, Col. 9 Lines 30-55).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson and Douglass, by incorporating teachings of Poling, airborne multispectral imaging system with integrated navigation sensors and automatic image stitching with a  self-contained UAV sensor payload and on-board or off-board hardware and software for precision agriculture to create a system for automatically collecting, geo-referencing, and stitching red, green, blue, and near infrared imagery and derived vegetation indices. The system is able to produce all of these quantities in a single flight using tight integration with integrated navigation sensors, including an additional incident light sensor to eliminate the need for integration with external sensors or avionics hardware and enables innovative solutions to image processing and analysis which greatly improve accuracy, processing speed, and reliability over alternative approaches. 
 	Regarding claim 18. Douglass teaches a method (Nelson, the Abstract), comprising: 
 	capturing, by a processor having addressable memory in communication with a first camera, a second camera, at least one image of vegetation from the first camera (Nelson, Figure 2, pp [14]-[15]); 
 	capturing, by the processor, at least one image of vegetation from the second camera (Nelson, Figure 2, pp [14]-[15]); 
 	providing, by the processor, red, green, and near-infrared (NIR) color channels from the captured image from the first camera (Nelson, Figure 2, pp [14]-[15]); 
 	determining, by the processor, at least one vegetative index based on the provided red, green, and NIR color channels (Nelson, pp [28]-[33]).
 	Nelson does not teach “an incident light sensor” or “calibrate the captured image of vegetation from the first camera and the captured image of vegetation from the second camera based on the determined at least one vegetative index and the captured incident light data.”
  	Douglass teaches “calibrate the captured image of vegetation from the first camera and the captured image of vegetation from the second camera based on the determined at least one vegetative index.” (Douglass, pp [61]-[62], [73]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson by incorporating teachings of Douglass, methods of and systems for producing vegetation information for an area of interest using at least two comparison index values. The comparison index values can be generated based on specific reflectivity characteristics of vegetation relative to non-vegetation. The optical system is configured to take image data of the interest vegetation areas and to process the image data by calibration and correction in order to guarantee the fidelity of the image colors thus providing the best reliable image data for future references and treatments as needed. 
	Nelson, as modified by Douglass does not teach “an incident light sensor”. 
 	Poling teaches  “an incident light sensor” (Poling, Col. 9 Lines 30-55).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson and Douglass, by incorporating teachings of Poling, airborne multispectral imaging system with integrated navigation sensors and automatic image stitching with a  self-contained UAV sensor payload and on-board or off-board hardware and software for precision agriculture to create a system for automatically collecting, geo-referencing, and stitching red, green, blue, and near infrared imagery and derived vegetation indices. The system is able to produce all of these quantities in a single flight using tight integration with integrated navigation sensors, including an additional incident light sensor to eliminate the need for integration with external sensors or avionics hardware and enables innovative solutions to image processing and analysis which greatly improve accuracy, processing speed, and reliability over alternative approaches. 
 	Regarding claim 2. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the first sensor of the first camera comprises at least red, green, and blue color channels, wherein the blue color channel is sensitive to NIR wavelengths (Nelson, Figure 1, pp [11]-[13]).  
 	Regarding claim 3. Nelson, as modified by Douglass and Poling, teaches the system of claim 2, wherein the aerial vehicle further comprises: a first optical filter disposed in front of the first sensor (Nelson, Figure 1, pp [11]-[13]).  
 	Regarding claim 4. Nelson, as modified by Douglass and Poling, teaches the system of claim 3, wherein the first optical filter is configured to block wavelengths below green, between red and NIR, and longer wavelength NIR (Nelson, Figure 3, pp [16]).  
 	Regarding claim 5. Nelson, as modified by Douglass and Poling, teaches the system of claim 4, wherein the second sensor of the second camera comprises at least red, green, and blue color channels (Nelson, pp [14]-[15]).  
 	Regarding claim 6. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the determined at least one vegetative index comprises a normalized difference vegetation index (NDVI) (Nelson, pp [12]).  
 	Regarding claim 7. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the determined at least one vegetative index comprises a green normalized difference vegetation index (GNDVI) (Nelson, pp [12], [44]).  
 	Regarding claim 8. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the aerial vehicle is at least one of: a vertical take-off and landing (VTOL) aerial vehicle, a VTOL unmanned aerial vehicle (UAV), and a UAV (Nelson, pp [28], [38], [46]).  
 	Regarding claim 9. Nelson, as modified by Douglass and Poling, teaches the system of claim 3, wherein the first optical filter is configured to block wavelengths under about 540nm (Nelson, Figure 3, pp [16]).  
 	Regarding claim 10. Nelson, as modified by Douglass and Poling, teaches the system of claim 3, wherein the first optical filter is configured to block wavelengths between about 680nm and 780nm (Nelson, Figure 3, pp [16]).  
 	Regarding claim 11. Nelson, as modified by Douglass and Poling, teaches the system of claim 3, wherein the first optical filter is configured to block wavelengths above around 900 nm (Nelson, Figures 4, 5, pp [17]-[18]).  
 	Regarding claim 12. Nelson, as modified by Douglass and Poling, teaches the system of claim 3, wherein the first optical filter is configured to allow wavelengths between about 540nm and 680nm and between about 780nm and 850nm (Nelson, Figure 1, pp [11]-[13]; and Figure 6, pp [19]).  
 	Regarding claim 13. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the captured at least one image is a high-resolution image (Nelson, Figure 1, pp [11]-[13]).  
 	Regarding claim 15. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the captured at least one image comprises wavelengths in green, red, and NIR (Nelson, Figure 1, pp [11]-[13]).  
 	Regarding claim 16. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the aerial vehicle further comprises: 
 	a second optical filter disposed in front of the second sensor, wherein the second optical filter is configured to block wavelengths in NIR (Nelson, Figure 1, pp [11]-[13], Figure 4, pp [17]).  
 	Regarding claim 17. Nelson, as modified by Douglass and Poling, teaches the system of claim 1, wherein the processor is further configured to: 
 	capture at least one image of vegetation from the second camera, wherein a field of view of the first camera is substantially the same as a field of view of the second camera, wherein the first camera is disposed proximate the second camera, and wherein the captured image from the first camera is captured at substantially the same time as the captured image from the second camera (Nelson, Figures 1, 2, pp [11]-[14]); 
 	provide a blue color channel from the captured image from the second camera (Nelson, Figures 1, 2, pp [11]-[14]); and 
 	determine at least one vegetative index based on the provided red, green, blue, and NIR color channels (Nelson, Figures 1, 2, pp [11]-[14]).  
	Regarding claim 19. Nelson, as modified by Douglass and Poling, teaches the method of claim 18, wherein the determined at least one vegetative index comprises at least one of: 
 	a normalized difference vegetation index (NDVI) and a green normalized difference vegetation index (GNDVI) (Nelson, pp [12], [44]).  
 	Regarding claim 20. Nelson, as modified by Douglass and Poling, teaches the method of claim 19, wherein determining the NDVI further comprises: 
 	subtracting, by the processor, spectral reflectance measurements in the red region of the captured at least one image from spectral reflectance measurements in the NIR region (Nelson, pp [13], [16]-[17], [19]); 
 	adding, by the processor, spectral reflectance measurements in the red region of the captured at least one image to spectral reflectance measurements in the NIR region (Nelson, pp [13], [16]-[17], [19]); and 
 	dividing, by the processor, the subtracted measurements from the added measurements (Nelson, pp [13], [16]-[17], [19]).


7. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (Publication No. US 2018/0307906) and further in views of Douglass et al. (Publication No. US 2012/0155714), Poling et al. (Patent No. US 9,945,828) and Hunt, Jr. et al. (Patent No. US 7,911,517).
 	Regarding claim 14. Nelson, as modified by Douglass and Poling, does not teach the system of claim 1, wherein the first sensor comprises a Bayer filter on the first sensor.  
 	Hunt, Jr. teaches “wherein the first sensor comprises a Bayer filter on the first sensor.” (Hunt, Jr., Col. 1 Lines 45-67, Col. 2 Lines 1-5). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Nelson, Douglass and Poling, by incorporating teachings of Hunt, Jr., device and method for acquiring digital color-infrared photographs for monitoring vegetation wherein the device and method make use of different color and light filters including a Bayer filter for allowing and blocking certain color wavelengths in order to improve the image data collection from the vegetation images and therefore improving the monitoring procedure over the vegetation fields for better and sufficient treatments.   

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644